518 F.2d 7
89 L.R.R.M. (BNA) 2764, 77 Lab.Cas.  P 10,958
JASON/EMPIRE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-1422.
United States Court of Appeals,Tenth Circuit.
June 26, 1975.

George Schwegler, Jr., Kansas City, Mo.  (Earl C. Buckles and Smith, Schwegler, Swartzman & Winger Inc., Kansas City, Mo., of counsel, with him on the brief) for petitioner.
Jay E. Shanklin, Washington, D.C.  (Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick H. Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D.C. with him on the brief), for respondent.
Before LEWIS, Chief Judge, and HOLLOWAY and BARRETT, Circuit Judges.
PER CURIAM.


1
This is a petition for review of a decision of the National Labor Relations Board and cross-petition by the Board for enforcement of its order.  Petitioner admits it has refused to bargain with a certified union but contends the union certification was based on an invalid election.  The Board refused to consider this contention as untimely and summarily entered its order.  We hold that such action was well within the Board's discretion for the reasons set forth in the Board's decision, 212 N.L.R.B. No. 21, but do not accept as an absolute the contention that objections to the validity of an election must be made within five days after such election.


2
The order will be enforced.  See Rule 17(b).